Title: From Thomas Jefferson to Henry Dearborn, 15 February 1803
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Th:J. to Genl. Dearborne.
            Feb. 15. 1803.
          
          The inclosed were sent to me by mr Bacon with permission to keep them. they may therefore be filed in the War office. as we percieve that a light French breeze has already reached most of the Indians, it will be well for us to keep our eye on all their movements. I have therefore asked the favor of mr Bacon to continue to send me this correspondence. as I have no doubt the arrival of the French at New Orleans will entirely stiffen the Indians against the sale of lands, I think the present moment critical to press for all we want immediately. viz. from
          1. the Creeks, the residue of the Oakmulgee fork
          2. the Cherokees Wafford’s settlement & the Southeastern road.
          3. the Choctaws, their lands between the Yazoo & Missisipi.
          4. the Kaskaskias & Piorias, their lands between the Wabash & Missisipi.
          5. the Kickapoos, Poughtewatamies & Weauhs a settlement & extension of boundary.
          the 1st. article I suppose must be charged on Hawkins.
          the 2d. on Wilkinson & Meigs.
          the 3d. on Wilkinson & Dinsmore, and qu. if it would not be better to give up the purchase between Tombigbee & Alabama, and treat only for the lands on Missisipi. their great debt to Panton & Leslie is an immediate instrument to obtain what we want immediately and ought not to be wasted on a less important object. it will be a long time before debts, still to be contracted with us, will produce any effect towards obtaining land.
          the 4th. & 5th. to be charged on Govr. Harrison with instructions to lose no time.
          should we not immediately begin to prepare & send instructions? those to Wilkinson & Dinsmore are the most pressing.
          when will the Chickasaw Agent repair to his post?
        